Case 1:20-cv-01434-NYW Document 1-1 Filed 05/20/20 USDC Colorado Page 1 of 18
                                  EXHIBIT A



  DISTRICT COURT, ARAPAHOE COUNTY, COLORADO
  Address of Court: 7325 S. Potomac St., #100
                    Centennial, CO 80112      DATE FILED: May 1, 2020 11:32 AM
                                                                 FILING ID: 1FE507E812443
  THE EDGE CHURCH,                                               CASE NUMBER: 2020CV30920


  Plaintiff,

  v.

  BROTHERHOOD MUTUAL
  INSURANCE COMPANY,
                                                                       ▲FOR COURT USE ONLY▲
  Defendant.
  ATTORNEY FOR PLAINTIFF:
  Jonathan E. Bukowski, Esq.                                           Case Number:
  MERLIN LAW GROUP, P.A.
  1001 17th Street, Suite 1150                                         Div.:          Ctrm:
  Denver, CO 80202
  Phone: 720-665-9680
  Fax: 720-665-9681
  E-Mail: jbukowski@merlinlawgroup.com

                                 COMPLAINT AND JURY DEMAND


         COMES NOW Plaintiff, The Edge Church, by and through its undersigned counsel, and

 hereby submit this its Complaint against Defendant, Brotherhood Mutual Insurance Company, and

 in support of its Complaint, allege and aver as follows:

                                             PARTIES

         1.     At all times material hereto, Plaintiff, The Edge Church (hereinafter “Plaintiff” or

 “Edge Church”), is an individual domiciled in Louisville, Colorado.

         2.     Defendant, Brotherhood Mutual Insurance Company (hereinafter “Brotherhood” or

 “Defendant”), is a foreign insurance company incorporated and domiciled in the state of Illinois

 and maintains its principal place of business in a state other than in Colorado.




 T2521406.DOCX;1                            Page 1 of 18
Case 1:20-cv-01434-NYW Document 1-1 Filed 05/20/20 USDC Colorado Page 2 of 18




                                  JURISDICTION AND VENUE

        3.      This Court has subject matter and personal jurisdiction over the parties to this cause

 of action.

        4.      A cause of action exists under Colorado state law for claims regarding the conduct

 complained of herein.

        5.      Jurisdiction is proper as to Brotherhood pursuant to Colorado Revised Statutes §

 13-1-124(1)(a), (b), and (d) because Brotherhood conducted the business at issue in this action,

 committed tortious misconduct and contracted to insure property within the State of Colorado.

        6.      Venue is proper pursuant to Col.R.Civ.P. 98 because it is the venue in which the

 cause of action accrued and where the insured property in question is located.

                             FACTS COMMON TO ALL COUNTS

        7.      Edge Church is the owners of property that is located at 19697 East Smoky Hill

 Road, Centennial, Colorado 80015 (hereinafter the “Property”).

        8.      The Property is a Church consisting of five sections. The largest section on the east

 side of the Property consists of a hip frame that was finished with painted steel panels. Near the

 edges of the roof are metal snow stops. Directly west of the metal roof section is a large triangular

 modified bitumen (mod-bit) roof section. Directly to the west of the triangular mod-bit section is

 a rectangular mod-bit section. South of the rectangular mod-bit section are two sections that are

 finished with laminated asphalt composition shingles.

        9.      Edge Church purchased the Property in October 2015. The painted steel panel roof

 on the east side of the Property had never leaked between Edge Church’s purchase of the Property

 and June 18, 2018.




                                             Page 2 of 18
Case 1:20-cv-01434-NYW Document 1-1 Filed 05/20/20 USDC Colorado Page 3 of 18




         10.    Edge Church purchased a Ministry First Commercial Multi-Peril Insurance

 Coverage policy of insurance from Brotherhood under Policy Number 0517237780 with effective

 dates from December 21, 2017 through December 31, 2020, which included coverage for the

 Property (the “Policy”). A copy of the Policy has been attached as Exhibit 1.

         11.    The Policy provides replacement cost value coverage for direct physical loss

 resulting from hail or wind.

         12.    The Policy has replacement cost coverage limits of $5,945,000 for the Edge Church

 Property.

         13.    To secure the coverage and protections provided by the Policy, Pine Terrace paid

 $9,005 in annual premiums.

         14.    The Policy provides coverage for the cost to repair, replace, or rebuild Property

 with material of like kind and quality that has sustained direct physical loss resulting from hail or

 wind.

         15.    The Policy includes an endorsement specifically relating to metal roofing or metal

 top roof equipment or accessories, which provides:

                Metal Roofing and Metal Roof Top Accessories:

                We do not cover loss to metal roofing or metal roof top equipment or accessories,
                unless there has been:

                a.      A decrease in functionality of the covered property;
                b.      A decrease in the useful life of the covered property; or
                c.      Dents, dings, or dimples to the covered property that can be seen without
                        aid from either the ground or near the insured premises or inside or from a
                        balcony of the building supporting the covered property.

         16.    The Policy does not include an endorsement excluding direct physical loss to metal

 roofing or metal top roof equipment or accessories that results in a decrease to the market value of

 the metal roofing or metal top roof equipment or accessories.

                                             Page 3 of 18
Case 1:20-cv-01434-NYW Document 1-1 Filed 05/20/20 USDC Colorado Page 4 of 18




        17.     The Policy does not include an endorsement excluding direct physical loss to metal

 roofing or metal top roof equipment or accessories that results in a decrease in the performance of

 the metal roofing or metal top roof equipment or accessories.

        18.     The Policy provides coverage for the reasonable uniform appearance between the

 repair, rebuild or replacement of the damaged property and the materials existing on the Property.

        19.     Under the Policy, Brotherhood agreed to adjust all losses with Edge Church fairly

 and timely.

        20.     Edge Church paid the premiums due under the Policy in a timely manner and

 otherwise performed all duties and responsibilities required of it under the Policy.

        21.     On or about June 18, 2018, during the Policy period, the Property suffered direct

 physical loss and/or damage resulting from a hail and/or wind (the “Storm”).

        22.     The largest hail falling at the Property during the Storm were at least 2 inches in

 diameter.

        23.     The Storm caused damage to the metal roof, shingle roof, modified bitumen flat

 roof, gutters, stucco, windows, HVACs, and leaking into thirteen interior rooms, including leaking

 on the south side of the metal roof.




        24.     The Storm caused direct physical loss to the metal roof resulting in removal of the

 snow guards and causing interior leaking.



                                             Page 4 of 18
Case 1:20-cv-01434-NYW Document 1-1 Filed 05/20/20 USDC Colorado Page 5 of 18




          25.    The Storm caused direct physical loss to the metal roof resulting in a decrease in

 functionality of the metal roof.

          26.    The Storm caused direct physical loss to the metal roof resulting in a decrease in

 the useful life of the metal roof.

          27.    The Storm caused direct physical loss to the metal roof resulting in a decrease in

 the market value of the metal roof.

          28.    The Storm caused direct physical loss to the metal roof resulting in a decrease in

 the performance of the metal roof.

          29.    The direct physical loss of and/or damage resulting from the Storm was promptly

 reported to Brotherhood.

          30.    Brotherhood assigned Claim Number 0517237780 (the “Claim”) to Edge Church

 Loss.

          31.    Brotherhood assigned its adjuster, Patrick Hurley (“Hurley”), to investigate and

 adjust Edge Church’s Claim.

          32.    Brotherhood assigned an independent adjuster, Alan Tamondong (“Tamondong”),

 to inspect the Property and create an estimate of the cost to repair the hail damage caused by the

 Storm.

          33.    On June 1, 2018 and July 7, 2018, Tamondong performed inspections of the

 Property and prepared estimates totaling $209,635.13 in RCV and $159,137.43 ACV.

          34.    On August 15, 2018, Brotherhood provided Edge Church with manipulated

 estimates from Tamondong totaling $96,107.53 RCV and $67,665.17. The manipulated repair

 estimates did not include an allowance for repairs of hail damage to the modified bitumen roof,

 metal roof, or interior damage, and included an improper combing repair of the destroyed HVAC



                                            Page 5 of 18
Case 1:20-cv-01434-NYW Document 1-1 Filed 05/20/20 USDC Colorado Page 6 of 18




 units. The manipulated repair estimates improperly withheld an allowance for general contractor

 overhead and profit – the fees charged by a general contractor to manage, supervise, and coordinate

 repairs to damaged property such as Edge Church’s Property. Despite the damages resulting from

 one storm, Brotherhood notified Edge Church that it was applying two deductibles and would be

 issuing an actual cash value payment totaling $65,665.17.

         35.    Due to Brotherhood’s poor handling of the Claim, Edge Church was forced to retain

 a public adjuster in November 2018.

         36.    On December 14, 2018, the public adjuster provided Brotherhood with a letter of

 representation an initial repair estimate in the amount of $678,428.33. The initial repair estimate

 provided for replacement of the metal roof and shingle roof, windows, repairs to the modified

 bitumen roof, gutters/downspouts, and interior damages that were overlooked during

 Brotherhood’s investigation of the Claim.

         37.    In January 2019, Brotherhood hired HAAG Engineering to rubberstamp the

 coverage position outlined in its denial letter. HAAG Engineering defines functional damage to

 roofing materials as the diminution of water‐shedding capability or reduction of the expected

 service life of the roofing material. HAAG Engineering provides education seminars where it

 trains participants how to determine if the service life of a roofing surface has been reduced due to

 hail.

         38.    In an August 2018 HAAG Engineering blog post, HAAG instructs readers how to

 determine if there has been a decrease in the functionality of a metal roofing surface due to hail:

                Removal of protective coatings by hail (again, typically field‐
                applied coatings) also occurs on occasion from hail impacts and has
                been considered damage to metal roofing as the service life of the
                roof would be reduced.




                                             Page 6 of 18
Case 1:20-cv-01434-NYW Document 1-1 Filed 05/20/20 USDC Colorado Page 7 of 18




        39.     HAAG Engineering performed two inspections of the Property; one in January and

 one in February 2019, and subsequently generated a corresponding inspection report dated

 February 28, 2019. HAAG documented hailstone impact damage to the metal roof, modified

 bitumen membranes, and asphalt shingle roof. While HAAG noted that hailstone impacts

 disrupting the protective coatings of metal panels lead to a loss of performance, HAAG noted that

 it did not observe fracturing of the protective coating of the metal roof during its inspections.

 HAAG did not evaluate whether hailstone impact indentations to the metal roof resulted in a

 decrease to the market value of the metal roof.

        40.     On April 16, 2019, a copy of the HAAG report was provided to Edge Church’s

 public adjuster. The public adjuster notified Defendant that hail stone impact indentations could

 be observed from the ground.

        41.     On or about June 11, 2019, Edge Church issued correspondence to Brotherhood:

                      requesting clarification as to why the hail damaged metal cap flashing had
                       been paid for, but the metal roof had been denied;
                      notifying Brotherhood that the metal roof had never leaked prior to the
                       Storm; and
                      notifying Brotherhood that the hail damaged snow guards had never been
                       removed prior to the Storm.

        42.     On July 31, 2019, Brotherhood notified Edge Church that it was relying on

 HAAG’s report to deny coverage on the metal roof.

        43.     On or about July 30, 2019, Brotherhood provided Edge Church with a revised repair

 estimate totaling $224,458.45 RCV and $172,998.87 ACV. The revised repair estimate did not

 include any allowance for the functionally damaged metal roof.

        44.     Edge Church subsequently retained a Colorado licensed professional engineer and

 metallurgist to determine whether the hailstone impact damage to the metal roof had resulted in a

 decrease in functionality, decrease in the useful life, or could be observed without aid. Following

                                            Page 7 of 18
Case 1:20-cv-01434-NYW Document 1-1 Filed 05/20/20 USDC Colorado Page 8 of 18




 an inspection of the Property and selective panel samples, Edge Church’s engineer documented

 evidence of widespread and randomly distributed hailstone impact indentations throughout all

 slopes of the metal roof. Metallurgical analysis confirmed that the protective coating of the metal

 panels had been removed by the hailstone impacts resulting from the Storm. Based on its

 observations and review of the metallurgical data, Edge Church’s engineer determined that the

 hailstone impacts had resulted in a decrease in functionality and decrease in the useful life of the

 metal roof. Edge Church’s engineer concurred with HAAG Engineering that replacement of the

 metal roof was necessary to repair the hailstone indentations.




        45.     The engineering report and metallurgical report confirm that the hail stone

 indentations identified by HAAG had compromised the coating and Galvalume layers protecting

 the steel roof panels covering the Property. The photographs included within Edge Church’s

 engineering report further illustrated that corrosive elements had entered the steel substrate of the

 panels, demonstrating that both the functionality and useful life of the steel panels had been

 decreased because of the hail stone indentations identified by HAAG and Edge Church’s engineer.

        46.     On December 19, 2019, Edge Church provided a copy of the engineering report

 and metallurgical analysis to Brotherhood. Edge Church also provided an estimate outlining the

 cost to repair the remaining unpaid damages, including the metal roof, flashing on the shingle roof,

 insulation, gutters, interior damage, and ancillary repairs to the flat roofs, in the amount of

                                            Page 8 of 18
Case 1:20-cv-01434-NYW Document 1-1 Filed 05/20/20 USDC Colorado Page 9 of 18




 $739,602.20. To date, Brotherhood has never reinspected the Property or reevaluated the

 additional unpaid damages outlined in the December 19, 2019 letter.

        47.     On December 31, 2019, Brotherhood advised Edge Church that it was forwarding

 the additional materials to a metallurgist. To date, Edge Church has never been provided with any

 metallurgical data, nor has Brotherhood conducted a reinspection of the sampled panels.

        48.     On January 16, 2020, Edge Church requested all communications between

 Brotherhood and HAAG regarding the engineering and metallurgical analysis. To date, Edge

 Church has never been provided with any communications or countering opinion from HAAG.

        49.     On January 16, 2020, Edge Church requested a status of the review of the

 metallurgical data supplied to Brotherhood on December 19, 2019. Edge Church further requested

 that Brotherhood forward all communications between it and its metallurgist regarding his

 data/findings resulting from review of Edge Church’s metallurgical data. To date, Edge Church

 has never been provided with any metallurgical data or countering metallurgical opinion.

        50.     On January 29, 2020, Brotherhood requested that the samples taken by Edge

 Church’s engineer be made available to Brotherhood for further analysis. While the samples have

 been available to Brotherhood since December 2019, to date, Brotherhood has made no efforts to

 obtain the samples.

        51.     On February 9, 2020, Brotherhood expressed a desire to conduct a joint

 reinspection of the metal samples with Edge Church’s metallurgist. To date, Brotherhood has made

 no efforts to conduct the joint inspection.

        52.     On March 13, 2020, Edge Church requested a status on Brotherhood’s metallurgical

 analysis of the metal samples. On March 16, 2020, Brotherhood notified Edge Church that it would

 let Edge Church know the status when it found “out what the status is.” Edge Church made



                                               Page 9 of 18
Case 1:20-cv-01434-NYW Document 1-1 Filed 05/20/20 USDC Colorado Page 10 of 18




 additional inquiries on March 26, March 21, and April 6. However, Brotherhood has not responded

 or otherwise provided Edge Church with information regarding the metallurgical analysis.

        53.     To date, Brotherhood has never evaluated whether hailstone impact indentations to

 the metal roof resulted in a decrease to the market value of the metal roof.

        54.     To date, Brotherhood has made no efforts to contact Edge Church’s engineer or

 metallurgist to discuss their investigation or analysis.

        55.     Given the overwhelming objective documentation and analysis demonstrating that

 both the functionality and useful life of the metal panels had been decreased because of the Storm,

 Brotherhood’s use of the Metal Roofing and Metal Roof Top Accessories endorsement as an

 absolute shield from liability is not only a fraud, but sufficient evidence for a jury to determine

 that Brotherhood knowingly violated its duties under Colorado Revised Statutes § 10-3-1104.

        56.     The actions of Brotherhood have caused Edge Church great financial harm. The

 cost of repairs to the Property in dispute have increased to $752,113.94 due to the unreasonable

 delay caused by Brotherhood’s untenable position and its failure to consider the information

 provided by Edge Church. Edge Church has also incurred significant costs in its retention of a

 public adjuster, attorney, and over $23,000 related to its retention of an engineer and metallurgist

 to confirm the functional damage and reduction in useful life of the metal roof.

        57.     Brotherhood’s unreasonable conduct has effectively compelled Edge Church to

 institute litigation to recover amounts due under the insurance policy.

        58.     Edge Church has cooperated with Brotherhood in its investigation of the Claim.

        59.     Brotherhood refuses to provide the contractually required and covered benefits to

 Edge Church.




                                             Page 10 of 18
Case 1:20-cv-01434-NYW Document 1-1 Filed 05/20/20 USDC Colorado Page 11 of 18




        60.     Brotherhood has breached its covenant of good faith and fair dealing that it owes

 to Edge Church by engaging in a pattern of conduct designed to deprive Edge Church of its rights

 and benefits under the Policy.

        61.     Brotherhood’s failure to pay the claim has resulted in an unreasonable delay and

 denial of covered benefits to Edge Church without a reasonable basis.

        62.     Edge Church has fulfilled all duties required of it under the Policy after discovery

 of the Loss.

        63.     Edge Church has performed all conditions precedent and subsequent required under

 the Policy, or alternatively, have been excused from performance by the acts, representations, and

 conduct of Brotherhood.

                                   FIRST CLAIM FOR RELIEF
                                       (Declaratory Relief)

        64.     Plaintiff realleges and reaffirms Paragraphs 1-63 as if fully set forth herein.

        65.     Plaintiff seeks declaratory judgment, pursuant to the Federal Declaratory

 Judgments Law, 28 U.S.C. § 2201 et seq. and F.R.C.P. 57, as to its rights and obligations under

 the contract of insurance, including but not limited to:

                a.      That the Policy does not exclude coverage for direct physical loss caused

 by hail to the surface of a metal roof resulting in a loss of performance of the metal roof.

                b.      That the Policy does not exclude coverage for direct physical loss caused

 by hail to the surface of a metal roof allowing for corrosive elements to enter the metal roof.

                c.      That the Policy does not exclude coverage for direct physical loss caused

 by hail resulting in a loss in the market value of a metal roof.

                d.      That there is coverage for hail damage to Plaintiff’s metal roof.




                                            Page 11 of 18
Case 1:20-cv-01434-NYW Document 1-1 Filed 05/20/20 USDC Colorado Page 12 of 18




           66.   In requesting this declaratory relief, Plaintiff is requesting an interpretation of the

 rights, legal status and relationships of the parties under the above law and facts. Such

 interpretation is appropriate under the provisions of the Federal Declaratory Judgments Law, 28

 U.S.C. § 2201 et seq. and F.R.C.P. 57.

           WHEREFORE, Plaintiff, The Edge Church, request that the Court determine the rights,

 status or other legal relations of the parties under the above law and facts, and for all other relief

 to which Plaintiff may be entitled.

                                 SECOND CLAIM FOR RELIEF
                                     (Breach of Contract)

           67.   Edge Church realleges and reaffirms Paragraphs 1-66 as if fully set forth herein.

           68.   Edge Church purchased an all risk policy requiring Defendant to pay for any and

 all fortuitous damages resulting from a loss not expressly excluded or otherwise limited by the

 Policy.

           69.   The Policy between Edge Church and Defendant is a binding contract.

           70.   Edge Church paid premiums and otherwise performed all conditions precedent to

 recovery of benefits under its Policy with Defendant.

           71.   Defendant has denied certain covered damages and continues to delay and deny

 certain claimed damages as outlined above.

           72.   Defendant’s failure to honor its obligations under the Policy is a breach of contract.

           73.   Defendant’s breach of contract has damaged Edge Church.

           74.   Edge Church is entitled to all benefits due and owing under the Policy.

           WHEREFORE, Plaintiff, The Edge Church, respectfully requests this Court enter

 judgment against, Defendant, Brotherhood Mutual Insurance Company, for damages resulting




                                             Page 12 of 18
Case 1:20-cv-01434-NYW Document 1-1 Filed 05/20/20 USDC Colorado Page 13 of 18




 from its breach of contract, costs, pre-judgment interest, attorneys’ fees pursuant to applicable law,

 and such other relief as the Court deems appropriate.

                                   THIRD CLAIM FOR RELIEF
                               (Bad Faith Breach of Insurance Contract)

        75.     Edge Church realleges and reaffirms Paragraphs 1-74 as if fully set forth herein.

        76.     An insurer breaches its duty of good faith and fair dealing when it engages in unfair

 claim settlement practices.

        77.     Defendant sold Edge Church the Policy at issue, the intent of which was to provide

 coverage for loss or damage to covered property at the premises caused by or resulting from any

 covered cause of loss. Defendant knew that Edge Church purchased the Policy to protect its

 Property in the event of a loss.

        78.     At all times material hereto, Defendant had a duty to act reasonably and in good

 faith in the handling of the Claim.

        79.     At all times material hereto, Defendant had a duty to act with ordinary, reasonable

 diligence in investigating the claims submitted by Edge Church and in determining the amounts

 due and owing under the Policy in question, and to pay all amounts due and owing.

        80.     Defendant had an obligation to conduct a thorough, fair, unbiased, and timely

 investigation of the claim presented to it, and then properly evaluate and timely pay those claims.

 However, Defendant has conducted an outcome-oriented investigation and has refused to consider

 the additional information submitted by Edge Church demonstrating hail damages that have been

 overlooked during Defendant’s investigation.

        81.     Defendant had the non-delegable duty to investigate the claim objectively and to

 not look for ways to deny benefits or attempt to not pay the full amount owed.




                                            Page 13 of 18
Case 1:20-cv-01434-NYW Document 1-1 Filed 05/20/20 USDC Colorado Page 14 of 18




        82.     Edge Church has cooperated with Defendant in the processing and investigation of

 its Claim for covered benefits resulting from the Storm.

        83.      Defendant has misrepresented what constitutes cosmetic damage to shield itself

 from payment of Edge Church’s covered loss for damage to their DECRA roof.

        84.     Defendant has delayed the Edge Church Claim by failing to objectively evaluate

 the Claim based on all available evidence, and not just evidence which Defendant believes supports

 its position. For example, Defendant has refused to perform a reinspection of the Property to

 review the information provided by Edge Church and its representatives demonstrating additional

 damages overlooked by Defendant during its prior inspections. Defendant has also refused to

 consider the additional information provided by Edge Church and its representatives, including

 engineering and metallurgical analysis demonstrating functional and non-cosmetic damage to the

 metal panel roof. Defendant has completely abandoned the Claim and ceased all communications

 with Edge Church.

        85.     Defendant failed to resolve doubts concerning insurance coverage in favor of the

 policyholder and has mischaracterized the evidence to the benefit of itself, including its

 misrepresentation of the observations documented by HAAG Engineering, Edge Church’s

 engineer, and Edge Church’s metallurgical demonstrating unpaid covered damages to the Property.

        86.     Defendant has failed to be open and honest in its dealings with Edge Church,

 including its misrepresentation of the Policy conditions and refusal to consider information

 presented by Edge Church.

        87.     Defendant has delayed payment of the Edge Church Claim without conducting a

 thorough investigation in an attempt to effectuate a deceptively low settlement.




                                           Page 14 of 18
Case 1:20-cv-01434-NYW Document 1-1 Filed 05/20/20 USDC Colorado Page 15 of 18




        88.     Defendant knew that its delay in payment of covered benefits owed would cause

 Edge Church financial hardship.

        89.     Defendant failed to conduct a thorough and timely investigation of the Edge Church

 Claim in accordance with insurance industry Claim handling standards and practices. Defendant

 breached its duty of good faith and fair dealing by failing to conduct a proper investigation of the

 loss. Defendant has breached its duty of good faith and fair dealing by failing to interpret its

 insurance policy reasonably. Defendant has breached its duty of good faith and fair dealing by

 misrepresenting terms and conditions of the Policy in an attempt to influence Edge Church to settle

 for less than all benefits reasonably afforded under the Policy for the subject loss and damage.

 Defendant has breached its duty of good faith and fair dealing by compelling Edge Church to file

 litigation to recover amounts due under their insurance policy. Defendant has breached its duty of

 good faith by failing to attempt in good faith to effectuate prompt, fair, and equitable settlement of

 the Edge Church Claim where liability has become reasonably clear.

        90.     Defendant has committed unfair Claim settlement practices as alleged in the

 preceding paragraphs of the Complaint.

        91.     Defendant’s conduct constitutes a bad faith breach of the insurance contract.

        92.     Defendant has committed such actions with such frequency as to indicate a general

 business practice.

        93.     As a direct and proximate result of Defendant’s actions, Edge Church has:

                (a)     incurred increased costs to repair, restore and/or replace the significant
                        property damage;
                (b)     suffered damages as a proximate result of the misconduct alleged;
                (c)     incurred the cost of retaining a public adjuster;
                (d)     incurred the cost of retaining an engineer;
                (e)     incurred the cost of retaining a metallurgist;
                (f)     incurred the cost of filing a lawsuit; and



                                            Page 15 of 18
Case 1:20-cv-01434-NYW Document 1-1 Filed 05/20/20 USDC Colorado Page 16 of 18




                  (g)    suffered and will continue to suffer other expenses, including loss of pre-
                         judgment interest, attorneys’ fees, investigatory fees, and other losses.

           WHEREFORE, Plaintiff, The Edge Church, respectfully request this Court enter

 judgment against Defendant, Brotherhood Mutual Insurance Company, for damages resulting from

 its breach of its duty of good faith and fair dealing, costs, pre-judgment interest, attorneys’ fees

 pursuant to applicable law, and such other relief as the Court deems appropriate.

                                FOURTH CLAIM FOR RELIEF
                  (Unreasonable Delay and Denial of Payment of Covered Benefits
                         Pursuant to C.R.S. §§ 10-3-1115 and 10-3-1116)

           94.    Edge Church re-alleges and reaffirms Paragraphs 1-93 as though fully set forth

 herein.

           95.    Under Colorado Revised Statute § 10-3-1115, an insurer who delays or denies

 payment to an insured without a reasonable basis for its delay or denial is in breach of the duty of

 good faith and fair dealing.

           96.    Under Colorado Revised Statute § 10-3-1115, an insurer’s delay or denial is

 unreasonable if the insurer delayed or denied authorizing payment of a covered benefit without a

 reasonable basis for that action.

           97.    Edge Church is a first-party claimants within the meaning of Colorado Revised

 Statute § 10-3-1115(1)(b)(1).

           98.    Edge Church suffered a loss covered by the Policy and submitted a claim for that

 loss to Defendant.

           99.    The claimed loss and damage submitted by Edge Church were covered by the

 Policy and Edge Church was owed covered benefits under the Policy.

           100.   Defendant delayed and denied payment of covered benefits to Edge Church as

 alleged in the preceding paragraphs of the Complaint without a reasonable basis for its actions.

                                            Page 16 of 18
Case 1:20-cv-01434-NYW Document 1-1 Filed 05/20/20 USDC Colorado Page 17 of 18




        101.     Defendant delayed and denied payment of covered benefits to Edge Church without

 a reasonable basis for its action by failing to promptly issue an actual cash value payment for

 undisputed damages.

        102.     Defendant delayed and denied payment of covered benefits to Edge Church without

 a reasonable basis for its action by preferring HAAG’s opinions without giving due consideration

 to the contrary opinions of the public adjuster, Edge Church, GRK Engineering, and Stolk

 Laboratories.

        103.     Defendant delayed and denied payment of covered benefits to Edge Church without

 a reasonable basis for its action by failing to properly investigate its insured’s loss.

        104.     Defendant delayed and denied payment of covered benefits to Edge Church without

 a reasonable basis for its action by steadfastly refusing to conduct a reinspection of the property

 after being presented with additional information.

        105.     Defendant delayed and denied payment of covered benefits to Edge Church without

 a reasonable basis for its action by failing to promptly investigate its insured’s loss.

        106.     Defendant delayed and denied payment of covered benefits to Edge Church without

 a reasonable basis for its action by ignoring objective evidence of direct physical loss and damage

 to the Property, including its refusal to consider additional information provided by Edge Church’s

 engineer and metallurgist.

        107.     Defendant delayed and denied payment of covered benefits to Edge Church without

 a reasonable basis for its action by misrepresenting the terms of its Policy to avoid payment of

 covered benefits to Edge Church.




                                             Page 17 of 18
Case 1:20-cv-01434-NYW Document 1-1 Filed 05/20/20 USDC Colorado Page 18 of 18




         108.   Defendant delayed and denied payment of covered benefits to Edge Church without

 a reasonable basis for its action by failing to pay covered benefits over one year after the

 occurrence of Edge Church’s covered loss.

         109.   Defendant unreasonably delayed and denied the Claim by asserting coverage

 positions that it knew were without merit.

         110.   The actions of Defendant were intended to dissuade Edge Church in pursuing

 benefits due and owing under the terms of the Policy.

         111.   Based upon the foregoing Paragraphs, Edge Church is therefore entitled to two

 times the covered benefit that have been delayed and denied to them, attorneys’ fees, and costs

 pursuant to C.R.S. § 10-3-1116, together with pre-judgment interest at the highest rate allowed by

 law.

         WHEREFORE, Plaintiff, The Edge Church, respectfully request this Court enter

 judgment against Defendant, Brotherhood Mutual Insurance Company, for damages authorized

 pursuant to Colorado Revised Statute § 10-3-1116, costs, pre-judgment interest, attorneys’ fees

 pursuant to applicable law, and other such relief as the Court deems appropriate.

                                 DEMAND FOR JURY TRIAL

         112.   Edge Church demands trial by jury with respect to all claims and issues triable to a
 jury.

         Respectfully submitted this 1st day of May, 2020.


                                                /s Jonathan E. Bukowski
                                                Jonathan E. Bukowski, Esq.
                                                Merlin Law Group, PA
                                                1001 17th Street, Ste. 1150
                                                Denver, CO 80202
                                                Telephone: 720-665-9680
                                                Facsimile: 720-665-9681
                                                E-Mail: jbukowski@merlinlawgroup.com

                                              Page 18 of 18
